           Case 1:19-cv-11915-CM Document 7 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RODOLFO PACHECO,

                                 Plaintiff,
                                                               19-CV-11915 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 3OTH PRECINCT, et al.,

                                 Defendants.

       Pursuant to the order issued May 6, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed second amended request to proceed in

forma pauperis or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 6, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
